MEMORANDUM **
Sony Djajana, an Indonesian citizen of Chinese descent, petitions for review of the Board of Immigration Appeals’ order adopting and affirming the Immigration Judge’s order denying his motion to reopen proceedings due to ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The agency did not abuse its discretion in denying Djajana’s motion to reopen where he did not comply with any of the procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), see Reyes v. Ashcroft, 358 F.3d 592, 598 (9th Cir.2004), and presented his claim of ineffective assistance solely through the argument of new counsel which does not constitute evidence, see Carrillo-Gonzalez v. INS, 353 F.3d 1077, 1079 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.